Fourth Court of Appeals
                               San Antonio, Texas
                                      May 20, 2015

                                  No. 04-14-00655-CV

                               Ivarene and Victor HOSEK,
                                        Appellant

                                            v.

                                     Rosale SCOTT,
                                        Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                            Trial Court No. 13-06-0559-CVA
                        Honorable Fred Shannon, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Reply Brief is GRANTED. The
appellant’s reply brief is due on June 1, 2015.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court